Title: From Thomas Jefferson to James Currie, 22 October 1796
From: Jefferson, Thomas
To: Currie, James


                    
                        Dear Doctor
                        Monticello Oct. 22. 1796
                    
                    The return of Mr. Randolph’s servant affords me the first opportunity of informing you that I mentioned the subject you desired to the gentleman who was to call on me. He is intelligent and close, and has his suspicions always about him. I was obliged therefore to avoid any direct proposition or question, and only prepare him by declaring my opinion in such a way as to avoid suspicion. He has my testimony of the talents of the person proposed, and so given as to weigh with him. But I have no means of conjecturing the part he may take but his acquiesence in the correspondence between the character I gave and the idea he had formed from other information. Wishing you success in all your undertakings and health and happiness I am with great esteem Dr. Sir Your friend & servt
                    
                        Th: Jefferson
                    
                